Case: 4:21-cv-00287-AGF Doc. #: 50 Filed: 09/01/21 Page: 1 of 4 PageID #: 1037




        IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF MISSOURI
                      EASTERN DIVISION

  THE STATES OF MISSOURI,
  ALASKA, ARIZONA, ARKANSAS,
  INDIANA, KANSAS, MONTANA,
  NEBRASKA, OHIO, OKLAHOMA,
  SOUTH CAROLINA, TENNESSEE,
  and UTAH,

                 Plaintiffs,
                                          No. 4:21-CV-00287-AGF
                     v.

  JOSEPH R. BIDEN, JR., in his
  official capacity as President of the
  United States, et al.,

                 Defendants.

                               NOTICE OF APPEAL

      Notice is hereby given that the States of Missouri, Alaska, Arizona,

Arkansas, Indiana, Kansas, Montana, Nebraska, Ohio, Oklahoma, South

Carolina, Tennessee, and Utah, plaintiffs in the above-named case, hereby

appeal to the United States Court of Appeals for the Eighth Circuit from the

district court’s August 31, 2021, Memorandum and Order, Doc. 48, and Order

of Dismissal, Doc. 49.
Case: 4:21-cv-00287-AGF Doc. #: 50 Filed: 09/01/21 Page: 2 of 4 PageID #: 1038




                                               Respectfully submitted,


                                               ERIC S. SCHMITT
                                               Attorney General

                                               /s/ D. John Sauer
                                               D. John Sauer, Mo. Bar #58721
                                                Solicitor General
                                               Jeff P. Johnson, Mo. Bar #73249
                                               Michael E. Talent, Mo. Bar # 73339
                                               Office of Attorney General
                                               P.O. Box 899
                                               Jefferson City, MO 65102
                                               (573) 751-8870 telephone
                                               (573) 751-0774 facsimile
                                               John.Sauer@ago.mo.gov

                                               Counsel for Plaintiff States


TREG R. TAYLOR                               MARK BRNOVICH
Attorney General of Alaska                   Attorney General of Arizona
Ronald W. Opsahl (Colo. Bar No. 35662)       Robert J. Makar
Assistant Attorney General                   Assistant Attorney General
Alaska Department of Law                     2005 N. Central Avenue
1031 West Fourth Avenue, Suite 200           Phoenix, Arizona 85004
Anchorage, Alaska 99501                      Ph: (602) 542-5205
Ph: (907) 269-5100                           Robert.Makar@azag.gov
F: (907) 276-3697                            Counsel for the State of Arizona
Email: ron.opsahl@alaska.gov
Counsel for the State of Alaska


LESLIE RUTLEDGE                              THEODORE E. ROKITA
Attorney General of Arkansas                 Attorney General of Indiana
Nicholas J. Bronni                           Tom Fisher
 Solicitor General                           Solicitor General
Dylan L. Jacobs                              Kian Hudson*
 Assistant Solicitor General                 Deputy Solicitor General
Office of Arkansas Attorney                  Office of Attorney General Todd Rokita
                                         2
Case: 4:21-cv-00287-AGF Doc. #: 50 Filed: 09/01/21 Page: 3 of 4 PageID #: 1039




General Leslie Rutledge
323 Center Street, Suite 200                  302 West Washington Street
Little Rock, Arkansas 72201                   IGCS-5th Floor
Ph: (501) 682-6302                            Indianapolis, IN 46204
Nicholas.bronni@arkansasag.gov                Ph: (317) 232-0709
Counsel for the State of Arkansas             F: (317) 232-7979
                                              kian.hudson@atg.in.gov
                                              Counsel for the State of Indiana


DEREK SCHMIDT                                 AUSTIN KNUDSEN
Attorney General of Kansas                    Montana Attorney General
Kurtis Wiard                                  David M.S. Dewhirst
Assistant Solicitor General                    Solicitor General
Office of Kansas Attorney General             Montana Attorney General’s Office
Derek Schmidt
120 SW 10th Avenue, 3rd Floor                 215 North Sanders
Topeka, KS 66612-1597                         P.O. Box 201401
Ph: (785) 368-8435 Phone                      Helena, MT 59620-1401
F: (785) 291-3767 Fax                         Ph: (406) 444-4145
Jerry.Edwards@ag.ks.gov                       david.dewhirst@mt.gov
Counsel for the State of Kansas               Counsel for the State of Montana


DOUGLAS J. PETERSON                           DAVE YOST
Attorney General of Nebraska                  Ohio Attorney General
James A. Campbell, pro hac vice               Benjamin M. Flowers
  Solicitor General                           Ohio Solicitor General
Justin D. Lavene, pro hac vice                30 E. Broad St., 17th Fl.
  Assistant Attorney General                  Columbus, Ohio 43215
Office of the Nebraska Attorney General       Ph: (614) 466-8980
2115 State Capitol                            bflowers@ohioattorneygeneral.gov
Lincoln, NE 68509                             Counsel for the State of Ohio
Ph: (402) 471-2682
jim.campbell@nebraska.gov
Counsel for the State of Nebraska


JOHN M. O’CONNOR                              ALAN WILSON
Attorney General of Oklahoma                  Attorney General of South Carolina
Mithun Mansinghani                            J. Emory Smith, Jr., pro hac vice
 Solicitor General                            Deputy Solicitor General

                                          3
Case: 4:21-cv-00287-AGF Doc. #: 50 Filed: 09/01/21 Page: 4 of 4 PageID #: 1040




Bryan Cleveland                             Office of the Attorney General
 Assistant Solicitor General                PO Box 11549
Oklahoma Office of Attorney General         Columbia South Carolina 29211
313 N.E. 21ST Street                        Ph.: (803)734-3680
Oklahoma City, OK 73105                     F: (803) 734-3677
Ph: (405) 522-4392                          esmith@scag.gov
mithun.mansinghani@oag.ok.gov               Counsel for the State of South Carolina
Counsel for the State of Oklahoma

HERBERT SLATERY III                         SEAN D. REYES
Attorney General of Tennessee               Utah Attorney General
Office of Tennessee Attorney General        Melissa A. Holyoak*
P.O. Box 20207                               Solicitor General
Nashville, Tennessee 37202                  Utah Attorney General’s Office
Phone: (615) 532-2580                       350 N. State Street, Suite 230
Counsel for the State of Tennessee          P.O. Box 142320
                                            Salt Lake City, UT 84114-2320
                                            385.271.2484
                                            melissaholyoak@agutah.gov
                                            Counsel for the State of Utah



                       CERTIFICATE OF SERVICE
      I hereby certify that on this 1st day of September, 2021, a true and
correct copy of the forgoing was served electronically via the Court’s electronic
filing system upon all counsel of record.


                                              /s/ D. John Sauer




                                       4
